

116 HR 240 IH: Mill Springs Battlefield National Monument Act
U.S. House of Representatives
2019-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 240IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2019Mr. Rogers of Kentucky introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish the Mill Springs Battlefield National Monument in the State of Kentucky as a unit of
			 the National Park System, and for other purposes.
	
 1.Short titleThis Act may be cited as the Mill Springs Battlefield National Monument Act. 2.DefinitionsIn this Act:
 (1)MapThe term Map means the map entitled Mill Springs Battlefield National Monument, Nancy, Kentucky, numbered 297/145513, and dated June 2018. (2)MonumentThe term Monument means the Mill Springs Battlefield National Monument established by section 3(a)(1).
 (3)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service. 3.Establishment of mill springs battlefield national monument (a)Establishment (1)In generalSubject to paragraph (2), there is established as a unit of the National Park System, the Mill Springs Battlefield National Monument in the State of Kentucky, to preserve, protect, and interpret for the benefit of present and future generations—
 (A)the nationally significant historic resources of the Mill Springs Battlefield; and (B)the role of the Mill Springs Battlefield in the Civil War.
 (2)Determination by the SecretaryThe Monument shall not be established until the date on which the Secretary determines that a sufficient quantity of land or interests in land has been acquired to constitute a manageable park unit.
 (3)NoticeNot later than 30 days after the date on which the Secretary makes a determination under paragraph (2), the Secretary shall publish in the Federal Register notice of the establishment of the Monument.
 (4)BoundaryThe boundary of the Monument shall be as generally depicted on the Map. (5)Availability of mapThe Map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
 (6)Acquisition authorityThe Secretary may only acquire land or an interest in land located within the boundary of the Monument by—
 (A)donation; (B)purchase from a willing seller with donated or appropriated funds; or
 (C)exchange. (b)Administration (1)In generalThe Secretary shall administer the Monument in accordance with—
 (A)this Act; and (B)the laws generally applicable to units of the National Park System, including—
 (i)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and
 (ii)chapter 3201 of title 54, United States Code. (2)Management plan (A)In generalNot later than 3 years after the date on which funds are first made available to prepare a general management plan for the Monument, the Secretary shall prepare the general management plan in accordance with section 100502 of title 54, United States Code.
 (B)Submission to congressOn completion of the general management plan, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate the general management plan.
 (c)Private property protectionNothing in this Act affects the land use rights of private property owners within or adjacent to the Monument.
			(d)No buffer zones
 (1)In generalNothing in this Act, the establishment of the Monument, or the management of the Monument creates a buffer zone outside the Monument.
 (2)Activity or use outside MonumentThe fact that an activity or use can be seen, heard, or detected from within the Monument shall not preclude the conduct of the activity or use outside the Monument.
				